        Case 2:20-cv-01336-JB-GJF Document 20 Filed 03/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

ALBERT JEROME BUSTILLOS,

       Plaintiff,
v.                                                                         Civ. No. 20-1336 JB/GJF

CITY OF CARLSBAD, NEW MEXICO
and SERGEANT DANIEL VASQUEZ OF
CARLSBAD POLICE DEPARTMENT,

       Defendants.

       ORDER GRANTING DEFENDANTS’ MOTION TO STAY PROCEEDINGS

       THIS MATTER is before the Court on Defendants’ Motion to Stay Proceedings [ECF 13]

(“Motion”). Defendants’ Motion was filed on February 12, 2021, and Plaintiff did not respond to

this Motion. See D.N.M.LR-Civ. 7.4(a) (establishing that “[a] response must be served and filed

within fourteen (14) calendar days after service of the motion”). Because “[t]he failure of

[Plaintiff] to file and serve a response in opposition to [this Motion] within the time prescribed for

doing so constitutes consent to grant the motion,” D.N.M.LR-Civ. 7.1(b), the Court will GRANT

Defendants’ Motion.

       IT IS THEREFORE ORDERED that Defendants’ Motion is GRANTED.                                All

proceedings in this case, including discovery, are hereby STAYED pending the Court’s resolution

of Defendants’ “Motion to Dismiss, or Alternatively, Motion for Summary Judgment on Plaintiff’s

Complaint and for Qualified Immunity” [ECF 11].

       SO ORDERED.



                                               ________________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE
